Whitfield, C. J.,
delivered the opinion of the court.
This case must be reversed in order that a proper accounting may be had. The reference to the master, the investigation— if it could be called an investigation — made by the master, his report, and the confirmation of his report, all occurred on the same day, and apparently within the space of a couple of hours, and yet the dealings covered a period of more than six years. The appellant avers that the rate of interest charged him was usurious, that the prices charged him for goods were extortionate, that he had been denied credits which he should have received, that he has not been fully credited with all payments *494made, and that the payments made were not credited to the proper debts. Without expressing any opinion on these various matters, it is perfectly clear that no investigation worthy of the name could have been made in the time given it in the court below. A full and complete investigation of all these matters should be made. Electric methods are not usually productive of wholesome results in judicial proceedings.

Reversed cmd remanded.